Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dielectric particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant must positively recite the dielectricle particles they are referring to here.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-7 are rejected under 35 U.S.C. 102(1)(a)as being anticipated by Peach et al. (2008/0283401).
With regard to claim 1, Peach et al. teach a device capable of separation comprising a flow channel that is fed by a suspension containing dielectric particles [0006](Figure 1a, 2), a plurality of three-dimensionally shaped electrodes arranged in the flow channel and extending in a height direction of the flow channel (Figure 1 (105)(105’)); a power supply capable of applying an AC voltage with a frequency to the plurality of electrodes so as to generate dielectrophoresis of the dielectric particles [0014] and a controller capable of controlling the power supply (i.e., computer [0108]).
With regard to claim 2, Peach teach the electrodes are arranged in a matrix in the flow channel.(Figures 1-3).
With regard to claim 4, Peach teaches the computer is interpreted as being capable of causing the power supply to stop applying voltage [0108].
With regard to claim 5, Peach teach that their device is capable of controlling the magnitude or application time of a voltage [0015][0018][0108][0020][0034].
With regard to claim 6, Peach et al. teach an oblique direction forming an angle in various figures of their disclosure (i.e., Figure 3a, 6, etc.).
With regard to claim 7, Peach teach that their plurality of particles become sorted by the property in a lateral direction as the liquid moves through the channel; thereby separating the sort particles longitudinally with field flow fractionation from the liquid lateral velocity profile [0035].



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peach et al. (US2008/0283401) in view of Westervelt et al. (US2004/0262210).
With regard to claim 3, Peach et al.’s teachings can be seen above.
Peach et al. do not specifically teach connections to ground electrodes or that each electrode is independently controllable.
 Westervelt et al. teach their system for capturing and positioning multiple sets of particles includes a microelectrode matrix having a plurality of individually addressable electrodes and a plurality of controllable voltage sources.  Each individually addressable electrode has a controllable voltage source associated therewith that can be moved continuously [0025][0026][0027].  Westervelt further teach a capability to generate an independent variable voltage on each microconductor to ground from the first and second set of microconductors so as to generate a peak in its magnitude [0030]. 
It would have been obvious to a person of skill in the art at the time the invention was made to have included the individually controllable electrodes, power source and controller of Westervelt within the device of Peach et al. as Westervelt et al. provides that the present invention is directed to the generation of magnetic or electric field that are used to trap, move, rotate, probe, study , manipulate particles with nanoscale resolution [0002].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/29/2021